Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/RESTRICTION
Applicants have elected the particular species “A method for treating at least one growth problem” without traverse claims in claims 1 and 30.
	Also, the subgroup of species in claim 18 elected is “for facilitating catch up growth”.  The further limitation to “growth plates” is not seen as elected, since it is to a characteristic of a non-elected limitation of “increasing bone length, and growth plates.
Newly submitted claim limitations to claim 1 and 18, 30 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The added limitations as to types of catch up growth are to non-elected species, as in the last restriction requirement.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim added limitations as to types of catch up growth are to non-elected species,  withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 4-9, 15, 18, 30-31, and 36  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is indefinite in the use of the  phrase “facilitating catch up growth”, and in  increasing bone length, growth plates height, growth plate zone proliferation, growth plate zone of maturation and hypertrophy, reducing expression of genes… and growth enhancement (first line, and last 4 lines of claim 1).  It is not known to what degree these functions occur in order to know the metes and bounds of the claim.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15, 18, 30-31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Beek et al. (2014/0093554) in view of Bar-Yoseph et al. (US 2013/0041029) and Kennedy et al. (XP 002510446) Applicants’ reference.
Van Der Beek et al. discloses a nutritional composition for toddlers containing a liquid component used to increase bone mineral content and/or bone mass density (growth problem).  Van Der Beek discloses that structured fats were known, such as Betapole or inFat (trademarks), which provided 22% palmitic acid of which 43% was at the sn-2 position, and 25% palmitic acid , up to 68% of which was at the SN-2 position (0005). Claims 1 and 30 differ from the reference in the method of using particular amounts of a  fat source containing the palmitic acid in the sn-2 position to result in facilitating catch up growth in infants.  Bar-Yoseph et al. disclose a method and composition for promoting beneficial gut flora in a subject by using a vegetable fat source containing a triglyceride fat containing 15-55%  palmitic acid moieties, and palmitic acid moieties at the sn-2 position of the glycerol backbone being at least 30% of the total palmitic acid (abstract).  
  Kennedy et al. discloses the use of low sn-2 palmitate content of infant formulas results in reduced calcium absorption , and their hypotheses was that increasing the proportion of sn-2 palmitate in a formula for term infants would result in greater skeletal mineral deposition, etc. (page 1, Abstract).  
However, as the method of giving a fat containing palmitic sn-2 to infants has been disclosed above by Kennedy et al. could aid in greater skeletal mineral deposition, and the composition is known as disclosed by the Bar-Yoseph , and Van Der Beek et al. discloses a nutritional composition for toddlers containing 2n-palmatic fat containing a liquid component which is used to increase bone mineral content and/or bone mass density,  and nothing has been shown that using sn-2 palmitic moieties, would not have facilitated catch up growth, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition of Bar -Yoseph  and Kennedy in the process of Van der Beek  for the function of facilitating catch- up  growth, since Van der Beek discloses that a composition containing palmitic acid in the sn-2 position would have increased bone mineral content or bone mass density  and Kennedy et al. disclosed that it could be used to aid in greater skeletal mineral deposition and the use of this 2n-S palmitic fat is seen to result in facilitating catch up growth due to better use of minerals by the body.  
One of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to use fats containing palmitic acid in the sn-2 position to administer to a subject to increase bone mineral content and mass density,  because that is the function of the palmitic acid in the sn-2 position as disclosed by Van der Beek and Kennedy et al.   
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success to increase catch up growth in a subject, since Van der Beek discloses that it was known that the palmitic sn-2 could cause better nutrition, and there would have been an expectation of success in using palmitic sn-2 to increase catch up growth in the process of Bar-Yoseph et al.  since the fatty acids are the same and their use would improve the nutrition of a subject and therefore facilitate catch up growth.   
  Claim 2 further requires that at least 20% of the total fatty acid moieties at the sn-2 position of the glycerol backbone are saturated.  Bar-Yoseph discloses the amount of 30% of such or amounts of from 15-55% (abstract).   
Claim 3 further requires that 50% of  total fatty acid moieties at the sn-1 and 3 positions of the glycerol backbone are unsaturated.  
Claim 15 is to a non-healthy infant who has a growth problem. Since Van der Beck discloses a composition used to increase bone mineral content and/or bone mass density (growth problem), one would expect this would be a non-healthy subject.  
The limitations of claims 18,  30, 31, 36, 38 have been disclosed above and are obvious for those reasons.  It is seen that it would have been within the skill of the ordinary worker to administer the composition to various groups of people, and to expect that it would be beneficial as disclosed by the combined references.  
	  
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over   Bar-Yoseph et al. (US 2013/0041029) in view of Van der Beek et al. (2014/0093554) as applied to claims 1-3, 15, 18, 30, 31, 36, 38 above, and further in view of Lopez et al. (Fatty acid and sn-2 fatty acid composition in human milk from Granada (Spain ) and in infant formulas).  
Lopez  discloses the composition of human milk particularly colostrum as containing linoleic acid (LA) in an amount of 16.10% page 8, col. 1, PUFAs in human milk), , and oleic in amounts of 42.7% MUFA , or 36.35,  with PUFA’s in amounts of 11.82% with linoleic accounting for 9.79, whereas their study disclosed 19.71 and linoleic acid in amounts of 16.59%, (page 8, col. 1, under “monounsaturated fatty acids in human milk”), and PUFA’a in human milk disclosed La to be 16.10% , and linolenic acid was .35 to 1.09% (page 8, col. 2, lines 1-15).  The references disclose amounts of these fatty acids to be similar to those in the colostrum and mature milk in human milk.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use the fatty acids of claims 4-9 as disclosed by Lopez, since they are similar to the fatty acids of human milk.  One would have been motivated to use such fatty acids as claimed in the composition of the combined references, since human milk is considered to be the Gold standard of milks for infants, and one would have had an expectation of success of making the claimed composition from the combined references, since these fats were known and used for their known nutritional functions.   
Infants were disclosed by the reference to Lopez  as in claim 1 (title).  

			ARGUMENTS
Applicant's arguments filed 7-28-22 have been fully considered but they are not persuasive. Applicants argue that the reference to Bar Yosef et al. is silent about any infant growth problem, as in claim 1, but to strengthening the immune system.  If one has healthy gut flora which helps to strengthen the immune system, then digestion is better allowing for nutrients to be  better utilized which can cause growth of a subject.  Nothing is seen that such would not help promote catch up growth.  If one is healthy then more growth is possible, as the lack of nutrients reduces growth.  
Applicants argue that Van der Beek is focused on the size of the lipid globules and their effect in later life.  However, their abstract discloses a method of inducing beneficial gut flora and administering palmitic acid with the sn-2 position.  
Applicants argue that applicants’ Example 2 shows an increase in bone length and height.  However, the differences as disclosed in Table 8 are not said to be statistically significant, as they are very small.  However, Kennedy et al. disclose in a study of using sn-2 palmitate in infant formulas would result in greater skeletal mineral deposition (abstract lines 1-7).  This reference discloses in the results that there were no actual significant differences  in growth when using a high -sn-2 formula in humans  (page 7, 1st paragraph).  In addition, applicants do not claim any particular amount of growth in the bones.  
Applicants’ further arguments say that the further claims are allowable since they depend on allowed claims.  However, no claims are allowed at this time.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793       
9-21 HFH